--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.07
 
NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR THE SECURITIES LAWS OF ANY STATE. ACCORDINGLY, THESE SECURITIES MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.
 
THIS WARRANT IS NOT TRANSFERABLE EXCEPT AS PROVIDED BELOW. THE TRANSFER OF THE
SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF IS SUBJECT TO COMPLIANCE
WITH THE CONDITIONS SPECIFIED BELOW, AND NO TRANSFER OF SUCH SHARES SHALL BE
VALID UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED.


THIS WARRANT SHALL BE VOID AFTER 5:00 P.M. PACIFIC STANDARD TIME ON DECEMBER 31,
2016.


[logo.jpg]

a Nevada corporation


COMMON STOCK PURCHASE WARRANT


December 23, 2011
Warrant No. 11-134



 
This is to certify that, for value received, John T. Reed (the “Holder”), whose
current address is 858 Old Quarry Road, Larkspur, CA 94939, upon due exercise of
this Warrant, is entitled to purchase from PAXTON ENERGY, INC., a Nevada
corporation (the “Company”), all or any part of One Hundred Twenty Thousand
(120,000) shares (“Warrant Shares”) of fully paid and non-assessable Common
Stock, $0.001 par value, of the Company (“Common Stock”), at the purchase price
per share of Fifteen Cents ($0.15) (the exercise price in effect being herein
called the “Warrant Price”) at any time prior to 5:00 p.m. Pacific Standard Time
on December 31, 2016 (the “Expiration Date”), all subject to the terms,
conditions and adjustments as provided in this Warrant.
 
Section 1.    Registration. The Company shall maintain books for the transfer
and registration of the Warrant. Upon the initial issuance of this Warrant, the
Company shall issue and register the Warrant in the name of the holder.
 
Section 2.   Transfers.  This Warrant may be transferred only pursuant to a
registration statement filed under the Securities Act of 1933, as amended
(“Securities Act”), or an exemption from such registration.  Subject to such
restrictions, the Company shall transfer this Warrant from time to time upon the
books to be maintained by the Company for that purpose upon surrender thereof
for transfer properly endorsed or  accompanied by appropriate instructions for
transfer and such other documents as may be reasonably required by the
Company.  Such documents shall include, if required by the Company, an opinion
of its counsel to the effect that such transfer is exempt from the registration
requirements of the Securities Act and applicable state securities laws to
establish that such transfer is being made in accordance with the terms hereof,
and a new Warrant shall be issued to the transferee and the surrendered Warrant
shall be canceled by the Company.

 
 

--------------------------------------------------------------------------------

 
 
Section 3.    Exercise of Warrant.
 
(a)      Subject to the provisions of Section 3(b) hereof, the Holder may
exercise this Warrant in whole or in part at any time prior to its expiration
upon surrender of the Warrant together with delivery of the duly executed
Warrant Exercise Form attached hereto as Appendix A (the “Exercise Agreement”)
and payment by cash, certified check, or wire transfer of funds for the
aggregate Warrant Price for that number of Warrant Shares then being purchased
to the Company during normal business hours on any business day at the Company’s
principal executive offices or such other office or agency of the Company as it
may designate by notice to the holder hereof.
 
(b)      Notwithstanding anything to the contrary contained herein, the Holder
may elect to receive, without the payment by the Holder of the aggregate Warrant
Price in respect of the Warrant Shares to be acquired upon exercise hereof,
Warrant Shares equal to the value of this Warrant or any portion hereof being
exercised pursuant to this Section 3(b) by the surrender of this Warrant, or
such portion of this Warrant being so exercised, together with the Net Issue
Election Notice annexed hereto as Appendix B duly executed, at the office of the
Company to purchase the number of Warrant Shares determined pursuant to  the
formula immediately below:



 
X =
Y   x    (A - B)             where :
   
            A
 
X =
the number of Warrant Shares to be issued to the Holder upon exercise of this
Warrant pursuant to this Section 3(b);
 
Y =
the total number of shares of Common Stock covered by this Warrant which the
Holder has surrendered at such time for cashless exercise, including both shares
to be issued to the Holder and shares to be canceled as payment therefor;
 
A =
the Market Price of one Share as at the time the net issue election is made; and
 
B =
the Warrant Price in effect under this Warrant at the time the net issue
election is made.

 
As used herein “Market Price” shall mean the closing sale price of the shares of
the Company’s common stock as listed or quoted on the Trading Market on the last
trading day prior to the date any determination is to be made, provided that if
such stock has not  been quoted on such date in such Trading Market, the Market
Price shall be the average closing price of shares of the Company’s common stock
in the most recent five (5) trading days during which the shares of the
Company’s common stock have been traded. Trading Market shall be the primary
market in which the shares of the Company’s common stock are traded, which may
be a national securities exchange, any market conducted by the  Nasdaq Stock
Market, Inc., the Over-the-Counter Bulletin Board or on the “pink sheets,” as
applicable. If there is no Trading Market, then upon the failure of the parties
to agree upon a price within three business days after of the exercise of the
Warrants, the fair market value of a share of common stock as determined by an
independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company, the fees and expenses of which shall be paid by the
Company.

 
-2-

--------------------------------------------------------------------------------

 
 
(c)      The Warrant Shares so purchased shall be deemed to be issued to the
then holder of this Warrant or such party’s designee, as the record owner of
such shares, as of the close of business on the date on which (i) this Warrant
shall have been surrendered (or “Loss Documentation” as defined in section 6 has
been delivered), and (ii) the Warrant Price shall have been paid and the
completed Exercise Agreement shall have been delivered or with respect to
Section 3(b), as of the close of business on the date on which the Net Issue
Election Notice shall have been surrendered (or “Loss Documentation” has been
delivered) to the Company.
 
(d)      Certificates for the Warrant Shares so purchased pursuant to exercise
pursuant to, representing the aggregate number of shares specified in the
Exercise Agreement, shall be delivered to the holder hereof within a reasonable
time, not exceeding three business days, after this Warrant shall have been so
exercised.) All Warrant Shares so issued shall be fully paid, validly issued and
nonassessable. The certificates so delivered shall be in such denominations as
may be requested by the holder hereof and shall be registered in the name of
such holder or such other name as shall be designated by such holder.  If this
Warrant shall have been exercised only in part, then, unless this Warrant has
expired, the Company shall, at its expense, at the time of delivery of such
certificates, deliver to the holder a new Warrant representing the number of
shares with respect to which this Warrant shall not then have been
exercised.  As used in this Agreement, “business day” means a day, other than a
Saturday or Sunday, on which banks in San Francisco are open for the general
transaction of business.
 
Section 4.    Compliance with the Securities Act of 1933. The Company may cause
the legend set forth on the first page of this Warrant to be set forth on each
Warrant or similar legend on any security issued or issuable upon exercise of
this Warrant, unless counsel for the Company is of the opinion as to any such
security that such legend is unnecessary.
 
Section 5.    Payment of Taxes.  The Company will pay any documentary stamp
taxes attributable to the initial issuance of Warrant Shares issuable upon the
exercise of the Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Shares in a
name other than that of the registered holder of this Warrant in respect of
which such shares are issued, and in such case, the Company shall not be
required to issue or deliver any certificate for Warrant Shares or any Warrant
until the person requesting the same has paid to the Company the amount of such
tax or has established to the Company’s reasonable satisfaction that such tax
has been paid. The holder shall be responsible for income taxes due under
federal, state or other law, if any such tax is due.
 
Section 6.    Mutilated or Missing Warrants.  In case this Warrant shall be
mutilated, lost, stolen, or destroyed, the Company shall issue in exchange and
substitution of and upon cancellation of the mutilated Warrant, or in lieu of
and substitution for the Warrant lost, stolen or destroyed, a new Warrant of
like tenor and for the purchase of a like number of Warrant Shares, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction of the Warrant, and with respect to a lost, stolen or
destroyed Warrant, reasonable indemnity or bond with respect thereto, if
requested by the Company  (“Loss Documentation”).
 
Section 7.    Reservation of Shares.  The Company hereby represents and warrants
that there have been reserved, and the Company shall at all applicable times
keep reserved until issued, if necessary, as contemplated by this Section 7, out
of the authorized and unissued shares of Warrant Shares, sufficient shares to
provide for the exercise of the rights of purchase represented by this Warrant.
The Company agrees that all Warrant Shares issued upon due exercise of the
Warrant shall be, at the time of delivery of the certificates for such Warrant
Shares, duly authorized, validly issued, fully paid and non-assessable shares of
Common Stock of the Company.

 
-3-

--------------------------------------------------------------------------------

 
 
Section 8.    Adjustments.  Subject and pursuant to the provisions of this
Section 8, the Warrant Price and number of Warrant Shares subject to this
Warrant shall be subject to adjustment from time to time as follows:
 
(a)      If the Company, at any time while this Warrant is outstanding: (i) pays
a stock dividend or otherwise make a distribution or distributions on shares of
its Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company upon exercise of this Warrant);
(ii) subdivides outstanding shares of Common Stock into a larger number of
shares; (iii) combines (including by way of reverse stock split) outstanding
shares of Common Stock into a smaller number of shares; or (iv) issues by
reclassification of shares of the Common Stock any shares of capital stock of
the Company, then in each case the Exercise Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding immediately before such event
and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event and the number of shares issuable upon
exercise of this Warrant shall be proportionately adjusted such that the
aggregate Exercise Price of this Warrant shall remain unchanged. Any adjustment
made pursuant to this Section 8 (a) shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.
 
(b)      If, at any time while this Warrant is outstanding, the Company: (i)
shall consolidate with or merge into any other person and shall not be the
continuing or surviving corporation of such consolidation or merger, ;(ii) shall
permit any other person to consolidate with or merge into the Company and the
Company shall be the continuing or surviving person but, in connection with such
consolidation or merger, the Common Stock shall be changed into or exchanged for
stock or other securities or property of any other person; (c) shall transfer
all or substantially all of its properties and assets to any other person; or
(d) shall effect a capital reorganization or reclassification of the Company,
then, and in each such case, proper provision shall be made so that the holder
of this Warrant, upon the exercise hereof at any time after the consummation of
such consolidation, merger, transfer, reorganization or reclassification, shall
be entitled to receive, in lieu of the Common Stock issuable upon such exercise
prior to such consummation, the stock and other securities and property to which
such holder would have been entitled upon such consummation if such holder had
so exercised this Warrant immediately prior thereto, subject to adjustments
(subsequent to such corporate action) as nearly equivalent as possible to the
adjustments provided herein.
 
Section 9.    Fractional Interest.  The Company shall not be required to issue
fractions of Warrant Shares upon the exercise of this Warrant. If any fractional
share of Warrant Shares would, except for the provisions of the first sentence
of this Section 9, be deliverable upon such exercise, the Company, in lieu of
delivering such fractional share, shall pay to the exercising holder of this
Warrant an amount in cash equal to the Market Value of such fractional Warrant
Shares on the date of exercise.
 
Section 10.   No Rights as Shareholder.  Prior to the exercise of this Warrant,
the Holder shall not have or exercise any rights as a shareholder of the Company
by virtue of its ownership of this Warrant.
 
Section 11.  Benefits.  Nothing in this Warrant shall be construed to give any
person, firm, or corporation, other than the Company and the Holder, any legal
or equitable right, remedy, or claim. It is acknowledged that this Warrant shall
be for the sole and exclusive benefit of the Company and the Holder.
 
Section 12.  Notices.  Unless otherwise specifically provided herein, all
communications under this Warrant shall be in writing and shall be deemed to
have been duly given: (a) on the date personally delivered to the party to whom
notice is to be given; (b) on the day of transmission if sent by facsimile
transmission to a number provided to a party specifically for such purposes and
the sending party receives confirmation of the completion of such transmission;
(c) on the business day after delivery to Federal Express or similar overnight
courier which utilizes a written form of receipt; or (d) on the fifth day after
mailing, if mailed to the party to whom notice is to be given, by first class
mail, registered or certified, postage prepaid, and properly addressed, return
receipt requested. All notices shall be addressed as follows: if to the Holder,
at its address as set forth in the Company’s books and records; and if to the
Company, at its principal executive office, Paxton Energy, Inc., 295 Highway 50,
Suite 2, Stateline, NV 89449 for delivery or if mailing to P.O. Box 1148, Zephyr
Cove, NV 89448-1148, or at the address of such other office of the Company as
the Company shall have furnished to each holder of any Warrants in writing.

 
-4-

--------------------------------------------------------------------------------

 
 
Section 13.  Miscellaneous
 
(a)       This Warrant and any term hereof may be changed, waived, discharged,
or terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought.
 
(b)      This Warrant shall be governed by the laws of the State of Nevada.
 
(c)      The headings in this Warrant are inserted for convenience only and
shall not be deemed to constitute a part hereof.
 
(d)      The obligations of the parties are solely corporate obligations, and no
officer, director, employee, agent, representative, manager, owner, or
controlling person of the Company shall be subject to any personal liability to
any person or other party, nor will any such claim be asserted by or on behalf
of either party or affiliates of such party.
 
(e)      The parties will attempt to settle any claim or controversy arising out
of this Warrant or the agreement giving rise to the obligation to deliver this
Warrant through consultation and negotiation in good faith and a spirit of
mutual cooperation. If these attempts fail, any dispute, controversy, or claim
directly or indirectly relating to or arising out of this Agreement shall be
submitted to binding arbitration in accordance with the Commercial Rules of the
American Arbitration Association. In the proceeding, the arbitrator(s) shall
apply Nevada substantive law applicable to contracts made by parties within the
state. Pending the hearing, the parties shall be entitled to undertake discovery
proceedings, including taking of depositions and requests for document
production. In no event shall either party be liable to the other, and there
shall be no award under any legal or equitable theory, for special,
consequential, exemplary, or punitive damages, including lost of profit, even if
a party has been advised of the possibility of such damages in advance. The
arbitrator(s) shall prepare an award in writing, which shall include factual
findings and any legal conclusions on which the decision is based. Judgment upon
any award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.
 
(f)      All the provisions hereof by or for the benefit of the parties shall
bind and inure to the benefit of its respective successors and assigns
hereunder.


IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed, as
of December ____, 2011.
 
 PAXTON ENERGY, INC.
   
 
 
 
By:________________________________
 
       Mr. Charles Volk
 
       Chairman of the Board and Chief Executive Officer


 
-5-

--------------------------------------------------------------------------------

 

APPENDIX A
PAXTON ENERGY, INC.
 WARRANT EXERCISE FORM


To: Paxton Energy , Inc.:
 
The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for and to purchase thereunder, by
the payment of the Warrant Price and surrender of the Warrant, _______________
Shares (“Warrant Shares”) as provided in the Warrant and requests that
certificates for the Warrant Shares be issued as follows:



 
_______________________________
 
Name
 
________________________________
     
Address
     
________________________________
     
________________________________
     
________________________________
 
Federal Tax ID or Social Security No.

and delivered by


q              certified mail to the above address, or
q              electronically (provide DWAC Instructions:___________________),
or
q              other (specify: __________________________________________).
 
 and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares purchasable upon exercise of this Warrant be registered in
the name of the undersigned Holder or the undersigned’s Assignee as below
indicated and delivered to the address stated below.
 


Dated: ___________________, ____


Note:  The signature must correspond with the
Signature:___________________________________
name of the registered holder as written on the
____________________________________________
first page of the Warrant in every particular,
Name (please print)
without alteration or enlargement or any change
_____________________________________________
whatever, unless the Warrant has been assigned.
_____________________________________________
 
Address
 
______________________________
 
Federal Identification or SS No.
     
Assignee:
 
_______________________________
 
_______________________________
 
_______________________________




 
A-1

--------------------------------------------------------------------------------

 

APPENDIX B
PAXTON ENERGY, INC.
 NET ISSUE ELECTION NOTICE




To: Paxton Energy, Inc.


Date:_________________________




The undersigned hereby elects under Section ­­­­­­­­­­­­­3 of this Warrant to
surrender the right to purchase ____________  Shares pursuant to this Warrant
and hereby requests the issuance of _____________  Shares. The certificate(s)
for the Shares issuable upon such net issue election shall be issued in the name
of the undersigned or as otherwise indicated below.




_________________________________________
Signature


_________________________________________
Name for Registration


_________________________________________
Mailing Address
 
 
 
B-1

--------------------------------------------------------------------------------

 